United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF COMMERCE, OFFICE OF
THE SECRETARY, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0316
Issued: March 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 29, 2017 appellant filed a timely appeal from a June 15, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated November 10, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated November 19, 2018, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 18-0316 (issued November 19, 2018).

FACTUAL HISTORY
On June 13, 2008 appellant, then a 43-year-old lawyer/senior counsel, filed an occupational
disease claim (Form CA-2) alleging an injury causally related to her federal employment. She
noted that she first became aware of her claimed condition and realized its relation to her federal
employment on May 13, 2008. By decision dated June 3, 2013, OWCP accepted the claim for
hypertension. However, OWCP on its own motion rescinded its acceptance of appellant’s claim
for hypertension, finalized by decision dated October 9, 2014.
Appellant requested reconsideration of the rescission decision on September 29, 2015.
By decision dated November 10, 2016,3 OWCP denied modification of its prior decision,
finding that the factual evidence of record was insufficient to establish a compensable work factor.
It also found that appellant failed to establish that any of her alleged employment incidents had
occurred as alleged.
On June 6, 2017 appellant requested reconsideration and submitted an April 4, 2017
narrative statement arguing that she was entitled to reconsideration due to examiner error in
applying Board precedent and due to new information. She attached a letter from her
Congressional representative, dated March 27, 2017, in support of her request for reconsideration,
confirming, among other facts, the following: (1) she had opened an inquiry on behalf of appellant,
her constituent; (2) she had referred the case to the U.S. House of Representatives’ Committee on
Oversight which opened a case regarding the circumstances of her termination from the employing
establishment, which remained pending; (3) the employing establishment had not responded to the
Congressional inquiry despite “a strict timeline and numerous forms of documentation” from
appellant; and (3) appellant’s professional licenses, degrees, and other professional property were
taken in 2009 and not returned for almost six years.
By decision dated June 15, 2017, OWCP denied appellant’s request for reconsideration
without conducting a merit review.

3

This decision superseded a previous OWCP decision dated November 9, 2016.

2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law or advance a relevant legal argument not previously considered by OWCP. Consequently, she
is not entitled to further review of the merits of her claim based on the first and second abovenoted requirements under 20 C.F.R. § 10.606(b)(3).
In support of her request for reconsideration, appellant submitted a statement where she
asserted that she was entitled to reconsideration due to examiner error in applying ECAB
precedent. The Board finds that appellant’s argument was previously considered by OWCP in its
November 10, 2016 decision and is irrelevant to the issue of whether or not the factual evidence
of record was sufficient to establish a compensable factor of appellant’s federal employment.
Appellant also submitted a letter from her congressional representative confirming that among
other things, a congressional inquiry into the matters surrounding appellant’s illness in 2008 and
termination from the Department of Commerce was opened on her behalf. The Board finds that

4
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(a), (b); see also E.R., Docket No. 09-1655 (issued March 18, 2010).

3

this letter is legally irrelevant to the underlying issue of whether appellant’s alleged employment
incidents had occurred as alleged.
Appellant submitted no new evidence with her request for reconsideration. Accordingly,
the Board finds that appellant has not provided OWCP with evidence which has met the thirdnoted requirement of 20 C.F.R. § 10.606(b)(3) sufficient to require further merit review of her
claim.
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.9
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58
ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

4

